DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 8, lines 5-17, filed 1 May 2022, with respect to the 35 USC 112(b) rejection of claims 1, 2, 4-8 and 10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1, 2, 4-8 and 10 has been withdrawn in view of the amendments to claims 1 and 7. 

3.	Applicant’s arguments, see page 8, line 18 to page 17, line 16, especially page 9, line 9 to page 14, line 11, filed 1 May 2022, with respect to the 35 USC 102 and 103 rejections of claims 1, 2, 4-8 and 10 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1, 2, 4-8 and 10 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the method for controlling the generation of nitrogen or oxygen of claim 1 wherein the gas pressure is also detected downstream of the detection point and the gas pressure is regulated downstream of the detection point at a pressure which is lower than the reference pressure. Likewise, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the gas generator of claim 7 wherein the gas is ambient air and the separated components are nitrogen or oxygen, and wherein the separator comprises the recited second sensor, pressure regulator element, and electronic circuit. 

Allowable Subject Matter

4.	Claims 1, 2, 4-8 and 10-19 are allowed.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	The application has been amended as follows: 

Replace the abstract with the following abstract:

A method is disclosed for controlling the generation of gas occurring in a generator via a filtering membrane (M). The filtering membrane (M) is fed at the entry with a gas pushed by a compressor (C), and is capable of separating gaseous components of the gas at the exit. The method has the steps of detecting the gas pressure at a detection point (SP1) at the membrane entry and/or at the exit (M); adjusting the regime of the compressor (C) so that the detected pressure is maintained at a reference pressure, here called Pref]. Advantages: less wear out for the compressor and extended life cycle.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 3, 2022